Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered July 22,1997, convicting him of manslaughter in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that certain challenges for cause to two prospective jurors were improperly denied is without merit. In their respective statements made on the record, neither of the jurors revealed any potential bias (see, People v Reyes, 94 NY2d 600; People v Johnson, 285 AD2d 517, lv denied 96 NY2d 940). The fact that portions of the voir dire were unrecorded without objection does not constitute a basis for reversal (see, People v Asencia, 280 AD2d 678; People v Robinson, 159 AD2d 598).
The defendant’s remaining contention is without merit. Ritter, J. P., Krausman, Goldstein and S. Miller, JJ., concur.